DETAILED ACTION
	This is in response to communication received on 1/31/22.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 2/19/21, 5/12/21, and 11/23/21.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/22 has been entered.

Claim Objections
Claim 6 objected to because of the following informalities:  Claim 6 has been amended such that it reads to move the the monomer into a PECVD chamber. ‘The’ is repeated. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The claim rejection(s) under pre-AIA  35 U.S.C. 112 2nd Paragraph or AIA  35 U.S.C. 112(b) as being as being indefinite for failing to particularly point out and distinctly claim the subject matter on claims 1-10 is withdrawn because the independent claim 1 has been amended and claim 5 has been cancelled.  

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over ZONG (US PGPub 2019/0276933) in view of ZHENG (US PGPub 2018/0258243)on claims 1-3, 6, and 9 are maintained. The rejection has been updated below to meet that amended claim limitations with evidence provided by 4’-(Trifluoromethyl)acetophenone MSDS. The rejections under AIA  35 U.S.C. 103 as being obvious over ZONG (US PGPub 2019/0276933) in view of ZHENG (US PGPub 2018/0258243)  on claim 5 and 10 have been withdrawn as the claims have been cancelled.
As for claim 1, ZONG teaches "To perform plasma polymerization coating, a device to be treated can be first placed in a vacuum chamber, and then carrier gas and gaseous organic monomer are dispersed into the vacuum chamber. The gaseous organic monomer is turned into a plasma state by discharging electrical power to the monomer to produce various types of reactive species. Next, additional reactions between the reactive species and the monomer, or between the reactive species themselves, take place and form a polymer film on the device's surface" (paragraph 19, lines 1-10), and "The monomer vapor may include a first vapor comprising at least one organic monomer with a low dipole moment. The low dipole polymer with a low dipole moment may reduce the interference to electrical signals across the plasma polymerization coating. In certain embodiments, the first vapor may include one or more of: p-xylene " (paragraph 145, lines 1-6) and “The monomer vapor may further include a third vapor comprising at least one monofunctional unsaturated  fluorocarbon resin monomer… The third vapor may include one or more of: the monofunctional unsaturated fluorocarbon resin comprises… 4-acetenyl benzotrifluoride” (paragraph 147; where 4-acetenyl benzotrifluoride is another name for 4’-(Trifluoromethyl)acetophenone and 4’-(Trifluoromethyl)acetophenone MSDS illustrates the structure) i.e. A method for depositing coating onto a substrate, comprising: providing a monomer for creation of a protective coating on a substrate, wherein the monomer is a benzene ring with fluorocarbons attached as substituents ... energizing the monomer with a plasma generation system.
ZONG further teaches "Plasma chemical vapor deposition (PCVD) is a technology that uses plasma to produce a protective coating on the surface of a device. The PCVD process activates a reaction gas and promotes chemical reactions on the surface or proximity of a device to produce a protective coating" (paragraph 22, lines 1-5), and "Various monomer vapors may be selected to achieve a compact polymerizing the energized monomer into the substrate in a plasma-enhanced chemical vapor deposition (PECVD) chamber to form a coating.
ZONG teaches "In some embodiments, the monomer vapor may be partly discharged into discharge cavity 104 to be released into vacuum chamber 101" (paragraph 143, lines 8-10) and "Discharge cavity 104 may include carrier gas pipe 109 that introduces carrier gas from a carrier gas source to discharge cavity 104. The carrier gas gets ionized in discharge cavity 104 and becomes plasma (i.e., a mixture of positive ions and electrons produced by ionization). The carrier gas transfers energy to the monomer vapor to activate the monomer vapor to a high-energy state (i.e., the monomer vapor become activated species). In some embodiments, the carrier gas may even cause some chemical bonds of the monomer to break and form reactive particles such as free radicals" (paragraph 44). As shown in Fig. 1, the discharge cavity 104 is separated from the PECVD chamber 101 by a metal grate 105 such that wherein the monomer is energized before entering the PECVD chamber. 
ZONG is silent on wherein the monomer polymerizes by step-growth polymerization.
ZHENG teaches "The invention provides a composition for adhering one or more polymers to a substrate" (abstract, lines 1-2) and "The next step will be the reacting of the composition-coated surface with one or more monomers 52, such as p-xylylene, to thereby graft one or more Parylene polymers at the one or more grafter sites, but not at the one or more diluters 32. This reacting step can be conducted by any known polymerization or graft polymerization techniques, such as but not limited to, free radical chain-growth polymerization, for example, chemical vapor deposition (CVD) of Parylene. However, a person skilled in the art would understand that any other manner of polymerization technique such as but not limited to, bulk, solution, suspension, and/or emulsion polymerizations, and free radical chain-growth polymerization, ionic chaingrowth polymerization, ring opening polymerization and/or step-growth polymerization, may also be applicable" (paragraph 44)
wherein the monomer polymerizes by step-growth polymerization in the process of ZONG because ZHENG teaches that it was one of the well-known systems used to polymerize para-xylene monomers that are used in ZONG.
As claim 2, ZONG teaches "In some embodiments, the monomer vapor may be partly discharged into discharge cavity 104 to be released into vacuum chamber 101" (paragraph 143, lines 8-10). As shown in Fig. 1, the discharge cavity 104 is separated from the PECVD chamber 101 by a metal grate 105 such that wherein the monomer is energized in a conduit that conducts the monomer from a precursor source to the PECVD chamber.
As for claim 3, ZONG teaches “The monomer vapor may further include a third vapor comprising at least one monofunctional unsaturated  fluorocarbon resin monomer… The third vapor may include one or more of: the monofunctional unsaturated fluorocarbon resin comprises… 4-acetenyl benzotrifluoride” (paragraph 147; where 4-acetenyl benzotrifluoride is another name for 4’-(Trifluoromethyl)acetophenone and 4’-(Trifluoromethyl)acetophenone MSDS illustrates the structure), i.e. wherein the fluorocarbons occupy diametrically opposite substituent positions on the benzene ring.
As for claim 7, ZONG teaches "In one or more embodiments, radio frequency power source 103 is used for driving the electrical discharge" (paragraph 38, lines 3-5) and shown in Fig. 9, i.e. wherein the plasma generation system is a capacitively coupled radio frequency (RF) plasma generation system coupled to the PECVD chamber.
As for claim 8, ZONG teaches "The periodic electrical discharge may be a continuous electrical discharge or a discontinuous electrical discharge such as a pulse electrical discharge" (paragraph 154, lines 8-11) and "a DC bias waveform may be combined with a periodic waveform. The DC bias waveform may be used to configure the mean amplitude of the resulting composite waveform. For example, a positive DC bias waveform will increase the value of a square waveform" (paragraph 158, lines 1-6), i.e. wherein the plasma generation system is a pulsed direct current (pulsed DC) plasma generation system coupled to the PECVD chamber.
As for claim 9, ZONG teaches "In one or more embodiments, radio frequency power source 103 is used for driving the electrical discharge" (paragraph 38, lines 3-5) and shown in Fig. 9 to be remote from the chamber, i.e. wherein the plasma generation system is remote from the PECVD chamber.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over ZONG (US PGPub 2019/0276933), ZHENG (US PGPub 2018/0258243), and DUNBAR (US PGPub 2006/0068519) on claims 4 and 6 are maintained. The rejection is repeated below for convenience.
As for claim 4, ZONG teaches "In some embodiments, the carrier gas may include one or more of: helium, neon, krypton, and argon" (paragraph 139, lines 15-17).
ZONG is silent on further comprising bubbling argon through a saturation bottle to move the monomer into the PECVD chamber.
DUNBAR teaches "A method of making an electronic device by (a) depositing a substantially nonfluorinated polymeric layer onto a dielectric layer using a plasma-based deposition technique selected from the group consisting of (i) plasma polymerizing a precursor comprising monomers" (abstract, lines 1-5). 
DUNBAR teaches "For plasma-based deposition, a similar process can be used ... the material to be deposited is vaporized by exposure to vacuum, optionally with heating. A carrier gas can be used to transport the deposition material from its reservoir to the vacuum chamber by bubbling the gas through the liquid deposition material (that is, liquid monomer)" (paragraph 87, lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have further comprising bubbling argon through a saturation bottle to move the monomer into the PECVD chamber in the process of ZONG because DUNBAR teaches that such a method is capable of providing a monomer to a chamber so that plasma polymerization can take place.
As for claim 6, ZONG teaches "The monomer vapor may include a first vapor comprising at least one organic monomer with a low dipole moment. The low dipole polymer with a low dipole moment may reduce the interference to electrical signals across the plasma polymerization coating. In certain embodiments, the first vapor may include one or more of: p-xylene" (paragraph 145, lines 1-6) and ZONG teaches "In some embodiments, the carrier gas may include one or more of: helium, neon, krypton, and argon" (paragraph 139, lines 15-17).
ZONG is silent on further comprising bubbling argon through a saturation bottle for para-xylene monomer to move the para-xylene monomer into a PECVD chamber.
DUNBAR teaches "For plasma-based deposition, a similar process can be used ... the material to be deposited is vaporized by exposure to vacuum, optionally with heating. A carrier gas can be used to transport the deposition material from its reservoir to the vacuum chamber by bubbling the gas through the liquid deposition material (that is, liquid monomer)" (paragraph 87, lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have further comprising bubbling argon through a saturation bottle for the monomer to move the the monomer into a PECVD chamber in the process of ZONG because DUNBAR teaches that such a method is capable of providing a monomer to a chamber so that plasma polymerization can take place.

Response to Arguments
Applicant's arguments filed 1/31/22 have been fully considered but they are not persuasive.
	Below, Applicant’s arguments are summarized and addressed:
(a) Applicants argue that ZONG fails to teach or suggest wherein the monomer is a benzene ring with fluorocarbon attached as substituents, and DUNBAR and ZHENG fail to overcome this deficiency.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717